EXHIBIT 10.27
 
SUMMARY OF EXECUTIVE COMPENSATION
 
Annual Base Salaries
 
The executive officers of VCA Antech., Inc., are paid the following annual base
salaries:
 

          Name   Title   Base Salary  
Robert L. Antin(1)
  Chairman, President & Chief Executive Officer   $928,013
Arthur J. Antin(1)
  Chief Operating Officer & Senior Vice President   $590,554
Tomas W. Fuller(1)
  Chief Financial Officer, Vice President & Secretary   $399,327
Neil Tauber(1)
  Senior Vice President   $399,327
Josh Drake
  President, Antech Diagnostics   $338,000


 

 

(1) Please refer to the employment agreements and other agreements of these
executive officers, each of which has been filed with the Securities and
Exchange Commission, for the other terms and conditions of their employment.

